EXHIBIT 99.1 ZOOM TELEPHONICS, INC. ISSUABLE UPON EXERCISE OF SUBSCRIPTION RIGHTS BENEFICIAL OWNER ELECTION FORM I (We), the beneficial owner of Zoom Telephonics, Inc. stock, acknowledge receipt of your letter, the Prospectus dated November 19, 2010, and the other enclosed materials relating to the offering of shares of ZOOM TELEPHONICS, INC. (the “Company”) common stock, par value $0.01 per share (the “Common Stock”), issuable upon the exercise of subscription rights (“Subscription Rights”). In this form, I (we) instruct you whether to exercise Subscription Rights to purchase shares of Common Stock distributed with respect to the Common Stock held by you for my (our) account, pursuant to the terms and subject to the conditions set forth in the prospectus dated November 19, 2010 (the “Prospectus”). BOX1.¨ Please do not exercise Subscription Rights for shares of Common Stock. BOX 2.¨ Please exercise Subscription Rights for me (us) and purchase shares of the Common Stock as set forth below. NUMBER OF SHARES YOU’D LIKE TO BUY PAYMENT Shares purchased with Basic Subscription Rights* x $.25/share
